Title: 27th.
From: Adams, John Quincy
To: 


       It was late before I retired last night, and this morning I arose between 10 and 11. Little called me up to go to the President with our petition. We called Fiske and went all together. Mr. Willard conversed with us upon the subject of a private Commencement; but from what we could collect we rather suppose the Corporation will deny the favour which we requested. He said however, there would be next week a meeting of the Corporation, when they would probably give their final decision.
      